Citation Nr: 1629452	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for numbness of the upper extremities, to include peripheral neuropathy.  

3.  Entitlement to service connection for numbness of the lower extremities, to include peripheral neuropathy.  

4.  Entitlement to a disability rating in excess of 10 percent on an extraschedular basis for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1963 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Commonwealth of Puerto Rico.  

Service connection for a cervical spine disability and for numbness of the upper and lower extremities, and an increased disability rating on an extraschedular basis for hearing loss of the left ear were denied by the Board in separate June 2015 Board decisions.  The Veteran subsequently appealed those denials to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2016 Joint Motion for Partial Remand (Joint Motion), the parties moved to vacate those parts of the Board's June 2015 decisions which denied service connection for a cervical spine disability and for numbness of the upper and lower extremities, and an extraschedular rating in excess of 10 percent for hearing loss of the left ear.  In a February 2016 order, the Court granted the Joint Motion.  As such, these issues were returned to the Board for further consideration.  

These issues were previously considered by the Board within separate decisions, as the Veteran had opted for representation for only some of the issues on appeal.  In February 2016, however, he filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative in favor of the above-cited representative for all issues on appeal.  Thus, these issues will hereafter be considered in a single decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a cervical spine disability, as well as for numbness of the upper and lower extremities, to include peripheral neuropathy, resulting therefrom.  He was afforded a September 2014 VA examination to determine the etiology of a current diagnosis of degenerative joint disease of the cervical spine, with herniated nucleus pulpous at C3-4.  Regarding the etiology of these disorders, Dr. V. opined, after reviewing the claims file, that these disorders were less likely than not related to service, as no cervical spine symptoms or disorders were noted during service, and degenerative changes were not noted on X-ray until 1991, many years after service separation.  These changes were more likely the result of the normal aging process.  

In the Joint Motion, this opinion was found to be flawed, as the examiner failed to consider the Veteran's own contentions of neck pain at service separation.  A medical examiner cannot rely on the absence of medical records corroborating an injury to conclude that there is no relationship between a Veteran's current disability and his military service.  See Dalton v. Nicholson, 21 Vet.App. 23, 40 (2007).  Accordingly, remand is required in order to afford the Veteran a VA examination and opinion which takes into account his lay reports of post-service symptomatology.  Because the service connection claims for numbness of the upper and lower extremities are inextricably-intertwined with the issues being remanded herein, adjudication of those issues must be deferred at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Next, the Veteran's representative has alleged in the June 2016 brief that VA has failed to assist the Veteran in obtaining all outstanding treatment records.  Specifically, the representative asserts that in approximately 2009, the Veteran began seeking private medical care for his orthopedic and other disabilities.  VA has a duty to assist a claimant in obtaining private treatment records pertinent to a pending claim.  See 38 U.S.C.A. § 5103A.  Remand for all issues is therefore required in order for such records to be obtained by VA, with the assistance of the Veteran.  In the alternative, the Veteran may obtain and submit such evidence himself.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his representative and request the names and contact information for any private medical care providers who have treated the Veteran for his claimed disabilities.  After obtaining appropriate authorization from the Veteran, request all pertinent records not already received from any facility or treatment provider cited by the Veteran or his representative.  Any negative responses must be noted in the record.  

2.  Return the claims file to the examiner who conducted the September 2014 VA examination, if available.  If this examiner is unavailable, a suitable expert in orthopedic disorders may be substituted.  The Veteran need not be scheduled for in-person examination unless such an examination is deemed necessary by the examiner.  After reviewing the claims file, the examiner is asked to state whether it is at least as likely as not that any current disorder of the cervical spine had its onset during active military service.  In providing the requested opinion, the examiner is reminded that the Veteran is competent to testify regarding such observable symptomatology as joint or back pain or other observable symptoms.  A complete rationale for any provided medical opinion is necessary.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

